DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5428190 (hereafter Stopperan).
Regarding claim 1, Stopperan, as shown in figures 2-3, discloses a fiber composite laminate, comprising: 
a fiber-based circuit unit (70) including a fiber substrate (73; glass fiber material) and a circuit electrode (79) positioned on the fiber substrate;
a composite binder unit (85) positioned on the fiber-based circuit unit; and
a connection unit (75) including a connection electrode (74) positioned on the composite binder unit and a flexible substrate (78) positioned on the composite binder unit and the connection electrode.
	Regarding claim 2, Stopperan discloses the fiber composite laminate of claim 1, wherein the fiber-based circuit unit (70) is adhered to the connection unit (75) by the composite binder unit (85).
claim 3, Stopperan discloses the fiber composite laminate of claim 1, wherein the composite binder unit includes a binder portion (86) and a conductor portion (95; see fig. 3), the binder portion is positioned between the fiber substrate and the flexible substrate, and the conductor portion is positioned between the circuit electrode and the connection electrode.
	Regarding claim 4, Stopperan discloses the fiber composite laminate of claim 3, wherein the conductor portion includes a conductor (the fused connecting particles) and serves to electrically connect the circuit electrode and the connection electrode.
	Regarding claim 5, Stopperan discloses the fiber composite laminate of claim 4, wherein the conductor includes at least one selected from the group consisting of tin, silver, and alloys thereof.
Regarding claim 16, Stopperan discloses the fiber composite laminate of claim 1, wherein the flexible substrate includes at least one selected from the group consisting of polyester (polyester fims), polyethylene, polypropylene.
	Regarding claim 17, Stopperan discloses the fiber composite laminate of claim 1, wherein the connection electrode includes at least one selected from the group consisting of copper.
	Regarding claim 18, Stopperan discloses the fiber composite laminate of claim 1, wherein the connection unit serves to electrically connect an electronic device (considering PCB 80. Also see fig. 5).
	Regarding claim 19, Stopperan discloses an electronic part, comprising:
a fiber-based circuit unit (70) including a fiber substrate (73) and a circuit electrode (74) positioned on the fiber substrate; a composite binder unit (85) positioned 
Regarding claim 20, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7-9 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stopperan as applied to claims 5, 3 and 1 respectively above.
Regarding claim 6, Stopperan discloses the fiber composite laminate of claim 5, except wherein the conductor includes at least one selected from the group consisting of a eutectic gallium-indium alloy and a gallium-indium-tin alloy.
In re Leshin, 125 USPQ 416.
Regarding claims 7-8, Stopperan discloses the fiber composite laminate of claim 3, except (claim 7) wherein the binder portion includes at least one selected from the group consisting of an acrylic resin, an epoxy resin, a phenoxy resin, a urethane resin, a polyester resin, a polyamide resin, a polyvinyl alcohol resin, a nitrile resin, a polyvinyl chloride resin and polyethylene; (claim 8) wherein the acrylic resin includes at least one selected from the group consisting of bisphenol A diglycidyl ether diacrylate (BAGEDA), 1,4-butanediol diglycidyl ether diacrylate (BDGEDA), 2,2-bis[4-(2-hydroxy-3-methacryloxypropoxy)phenyl]propane (Bis-GMA), ethylene glycol dimethacrylate (EGDMA), triethylene glycol dimethacrylate (TEGDMA), ethoxylated bisphenol A dimethacrylate (Bis-EMA), urethane dimethacrylate (UDMA), dipentaerythritol pentaacrylate monophosphate (PENTA), 2-hydroxyethyl methacrylate (HEMA), polyalkenoic acid, biphenyl dimethacrylate (BPDM) and glycerol phosphate dimethacrylate (GPDM).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the binder portion includes at least one selected from the above group, since it has been held to be within the general skill In re Leshin, 125 USPQ 416.
	Regarding claim 9, Stopperan discloses the fiber composite laminate of claim 3, except wherein the composite binder unit includes 10 to 1,000 parts by weight of the conductor portion based on 100 parts by weight of the binder portion.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the composite binder unit includes 10 to 1,000 parts by weight of the conductor portion based on 100 parts by weight of the binder portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claims 10-11, Stopperan discloses the fiber composite laminate of claim 1, except (claim 10) wherein the composite binder unit further includes at least one selected from the group consisting of a thermal initiator and a curing agent; claim (11) the fiber substrate includes at least one polymer selected from the group consisting of polyester (polyester films).
	wherein the fiber substrate includes at least one polymer selected from the group consisting of polyamide, polyester, polyurethane, polyethylene, polyvinyl chloride, polyvinylidene chloride, polyfluoroethylene, a vinylon resin, polyvinyl alcohol, polyacrylonitrile, an acrylic resin, an epoxy resin and polypropylene.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stopperan as applied to claim 1 above, and further in view of US 2019/0373725 (hereafter Kaizu).
Regarding claims 12-13, Stopperan discloses the fiber composite laminate of claim 1, except (claim 12) wherein the circuit electrode includes a conductive yarn, (claim 13) wherein the conductive yarn includes a fiber and a conductive layer applied on the fiber.
Kaizu, as shown in figure 2, discloses a circuit electrode (202) includes a conductive yarn, wherein the conductive yarn includes a fiber (12-13) and a conductive layer (conductor in gaps between fibers) applied on the fiber.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have (claim 12) wherein the circuit electrode includes a conductive yarn, (claim 13) wherein the conductive yarn includes a fiber and a conductive layer applied on the fiber in order to prevent the circuit electrode from peeling off from the surface of the circuit board (suggested by Kaizu).
 Regarding claim 14, Stopperan is silent about the fiber includes at least one polymer selected from the group consisting of polyamide, polyester, polyurethane, polyethylene, polyvinyl chloride, polyvinylidene chloride, polyfluoroethylene, vinylon, polyvinyl alcohol, polyacrylonitrile, acryl and polypropylene.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fiber includes at least one polymer selected from the group consisting of polyamide, polyester, polyurethane, polyethylene, polyvinyl chloride, polyvinylidene chloride, polyfluoroethylene, vinylon, In re Leshin, 125 USPQ 416.
Regarding claim 15, Stopperan discloses the conductive layer includes at least one selected from the group consisting copper.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847